        Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 1 of 16                      FILED
                                                                                   2019 Aug-26 PM 04:27
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHWESTERN DIVISION
CENTER FOR BIOLOGICAL      )
DIVERSITY, et al.,         )
                           )
    Plaintiffs,            )
                           )                    Case No.: 3:18-cv-1446-LCB
v.                         )
                           )
TENNESSEE VALLEY AUTHORITY )
                           )
    Defendant.

                   MEMORANDUM OPINION AND ORDER

      The plaintiffs, Center for Biological Diversity, Alabama Center for

Sustainable Energy, Friends of the Earth, GASP, and Southern Alliance for Clean

Energy, filed this lawsuit on behalf of their members alleging that the defendant,

Tennessee Valley Authority (“TVA”), violated the National Environmental Policy

Act, 42 U.S.C. § 4321, et seq., (“NEPA”), when it enacted a certain set of rate

changes in 2018. TVA has filed a motion to dismiss all claims pursuant to Rules

12(b)(1) and 12(b)(6), Fed. R. Civ. P. According to TVA, the plaintiffs lack

standing to bring the asserted claims. TVA also alleges that, even if the plaintiffs

had standing, dismissal is still proper because, it says, the plaintiffs fail to state a

claim for which relief can be granted. The motion has been fully briefed, and the

Court has conducted a hearing on the matter. For the reasons stated below, the

motion is due to be DENIED.
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 2 of 16



   I. Background

      TVA is a constitutionally authorized executive branch corporate agency and

instrumentality of the United States created by the TVA Act of 1933, 16 U.S.C. §§

831, et seq. One of TVA’s statutory objectives is to provide adequate, affordable,

and reliable electricity to more than nine million people in TVA’s seven-state

service area. TVA generates electricity through a variety of methods that it then

sells to 154 municipal and cooperative local power companies (“LPCs”), which

then distribute it to residential, commercial, industrial, and governmental

customers. TVA also sells electricity directly to some industrial and governmental

customers with large or unusual power demands. The plaintiffs are environmental

groups whose thousands of members live in the areas served by TVA.

      In 2018, TVA enacted the new rate structure for its provision of electricity to

businesses and individual households. TVA’s rate change reduced the “wholesale

Standard Service energy rate” and added a “grid-access charge.” (Doc. 15, at 8).

According to TVA, the purpose of the grid-access charge was to ensure that all

customers, including customers who use distributed energy resources (“DERs”),

like rooftop solar panels, in addition to power from TVA’s grid, contributed to the

maintenance of TVA’s infrastructure. TVA’s rate change also lowered energy

rates for large commercial customers and increased rates for certain other

customers. TVA also lowered the rate it paid to customers who generated their


                                         2
        Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 3 of 16



own electricity through distributed generation (“DG”) systems like rooftop solar

panels. According to TVA, the 2018 rate change would not change the amount of

revenue collected by TVA nor would it alter any of its operations or require any

changes to its generation or transmission systems. TVA stated that its purpose in

enacting the rate change was to “better align its wholesale rates with underlying

costs.” (Doc. 15, at 7).

      The plaintiffs have a different interpretation of the 2018 rate change.

According to the plaintiffs, TVA’s rate change was implemented as a way to

discourage both businesses and individual household from adopting DERs, thus

making them more reliant on electricity generated by TVA. The plaintiffs allege

that the rate change disincentivizes the adoption of DER, which will lead to TVA

burning more fossil fuels to generate power, which will then lead to environmental

damage in the areas where the plaintiffs’ members live.

      Before enacting the rate change that is the subject of this litigation, TVA

conducted an environmental assessment (“EA”) pursuant to NEPA in order to

assess the probable environmental consequences of its actions. TVA stated that it

received 1,741 comment submissions from the public and other stakeholders

regarding the probable environmental consequences of its proposed rate change.

After completing the study, TVA determined that its proposed rate change would

not significantly impact the environment and issued a finding of no significant


                                        3
         Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 4 of 16



impact (“FONSI”). Because it found that the proposed rate change would not

significantly affect the environment, TVA did not prepare the more intensive

Environmental Impact Statement. 1

    II. Plaintiffs’ Complaint

       In their complaint, the plaintiffs allege that TVA’s EA did not meaningfully

assess the environmental impacts of the 2018 rate change. According to the

plaintiffs, TVA violated NEPA by enacting the rate change based on an allegedly

deficient EA in a manner that was arbitrary and capricious and contrary to law in

violation of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706. 2 The

plaintiffs also allege that TVA violated NEPA by failing to consider the

environmental impacts of its rate change along with the reduction in the DG rate

paid to customers who generate their own electricity. Additionally, the plaintiffs

claim that the 2018 rate change, “(a) ‘may establish a precedent for future action

with significant effects’; (b) will have ‘highly controversial’ and ‘highly uncertain’

1
  NEPA requires a federal agency to prepare the most intensive study, an Environmental Impact
Statement (“EIS”), only when a major federal action is expected to “significantly” affect the
quality of the human environment. 42 U.S.C. § 4332(C). An agency may prepare an EA for a
proposed action in order to determine whether or not an EIS is needed. 40 C.F.R. §§ 1508.9,
1501.3, 1501.4(b) & (c). If, based on the EA, the agency determines that the impacts of the
proposed action will not significantly affect the environment, then it issues a FONSI and an EIS
is not required. 40 C.F.R. § 1501.4(c) & (e); 40 C.F.R. § 1508.13; see generally Dep’t of Transp.
v. Public Citizen, 541 U.S. 752, 756-58 (2004). “[T]he decision not to prepare an EIS is left to
the ‘informed discretion’ of the agency.” Providence Rd. Cmty. Ass’n v. EPA, 683 F.2d 80, 82
(4th Cir. 1982) (quoting Kleppe v. Sierra Club, 427 U.S. 390, 412 (1976)).
2
  Because NEPA does not have its own private right of action, NEPA suits are brought under the
APA. See, e.g., Citizens for Smart Growth v. Sec’y of Dep’t of Transp., 669 F.3d 1203, 1210
(11th Cir. 2012) (noting that the APA “provides for judicial review of federal agency actions and
allows federal courts to enjoin authorities of the United States government”).
                                                4
          Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 5 of 16



effects; (c) is related to other actions with cumulatively significant impacts; and/or

(d) ‘threatens a violation’ of the TVA Act, 40 C.F.R. § 1508.27….” (Doc. 1, at 24-

25). Based on those assertions, the plaintiffs claim that TVA was required to

conduct an EIS and, by failing to do so, violated NEPA. Finally, the plaintiffs

claim that TVA violated NEPA by enacting the 2018 rate change before

completing its 2019 Integrated Resource Plan (“IRP”). According to the plaintiffs,

the 2019 IRP will address for the first time the availability and use of DER ,    the

effects of power production on the environment, and how DER should be

considered in TVA’s planning. By enacting the rate change before that IRP was

complete, the plaintiffs say, TVA violated NEPA.

      According to the plaintiffs, TVA’s alleged failure to comply with NEPA will

ultimately harm them by dis-incentivizing investments in DER, which, in turn, will

increase reliance on TVA-generated power.         Plaintiffs further allege that this

increased reliance will cause TVA to burn more fossil fuels which, in turn, will

harm the environment in the areas where they live. The plaintiffs have asked this

Court to declare that TVA has violated NEPA and the APA; to set aside and

remand the FONSI as well as TVA’s 2018 rate change; and to order that TVA

prepare an EIS regarding the rate change.

   III.    Standard of Review




                                          5
         Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 6 of 16



      To survive a motion to dismiss, “a complaint must contain sufficient factual

matter ... to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A claim is facially plausible when “the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 679. “When there are well-

pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. “But

where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

‘that the pleader is entitled to relief.’” Id. at 679 (quoting, in part, Fed. R. Civ. P.

8(a)(2)). Thus, the Supreme Court has “suggested that courts considering motions

to dismiss adopt a ‘two-pronged approach’ in applying these principles: 1)

eliminate any allegations in the complaint that are merely legal conclusions; and 2)

where there are well-pleaded factual allegations, ‘assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.’” Am.

Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (citing Bell

Atlantic v. Twombly, 550 U.S. 544, 567 (2007)).

   IV.    TVA’s Motion to Dismiss

          a. Article III Standing




                                            6
         Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 7 of 16



       In its motion to dismiss, TVA first argues that all of plaintiffs’ claims should

be dismissed pursuant to Rule 12(b)(1), Fed. R. Civ. P., because, it says, the

plaintiffs lack constitutional standing. 3 The Supreme Court has stated that in order

to meet the standing requirement of Article III of the United States Constitution, a

plaintiff must establish the following:

       (1) it has suffered an “injury in fact” that is (a) concrete and
           particularized and (b) actual or imminent, not conjectural or
           hypothetical;

       (2) the injury is fairly traceable to the challenged action of the
           defendant; and

       (3) it is likely, as opposed to merely speculative, that the injury will
           be redressed by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-

81 (2000).       “The party invoking federal jurisdiction bears the burden of

establishing these elements. Since they are not mere pleading requirements but

rather an indispensable part of the plaintiff's case, each element must be supported

in the same way as any other matter on which the plaintiff bears the burden of

proof, i.e., with the manner and degree of evidence required at the successive

stages of the litigation.”         Lujan v. Defs. of Wildlife, 504 U.S. 555, 561




3
 Dismissal for lack of standing is treated as dismissal for lack of subject matter jurisdiction
under Federal Rule of Civil Procedure 12(b)(1). Stalley ex rel. U.S. v. Orlando Reg’l Healthcare
Sys., Inc., 524 F.3d 1229, 1232-33 (11th Cir. 2008)(citing cases).
                                               7
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 8 of 16



(1992)(internal citations omitted). TVA argues that the plaintiffs have failed to

sufficiently allege facts to support each of the above-mentioned prongs.

      First, TVA claims that plaintiffs failed to demonstrate injury in fact because,

TVA says, their claims are conjectural and speculative. TVA points out that the

complaint’s “general assertions of injury” fail to provide any particularized

allegation as to an increased risk any of its members face as a result of the rate

change. (Doc. 15, at 12). TVA points out that the complaint does not allege that

any particular member of the plaintiffs’ organizations will not install solar panels

or that any members who have adopted DER have actually lost money. Similarly,

TVA argues that the plaintiffs’ allegations regarding causation, i.e., that their

injuries are fairly traceable to TVA’s actions, and their allegations that their

injuries will likely be redressed by a favorable decision, are also speculative and

conjectural.

      However, the Supreme Court has held: “At the pleading stage, general

factual allegations of injury resulting from the defendant's conduct may suffice, for

on a motion to dismiss we ‘presum[e] that general allegations embrace those

specific facts that are necessary to support the claim.’” Lujan, 504 U.S. at 561,

quoting Lujan v. National Wildlife Federation, 497 U.S. 871, 889 (1990). In their

complaint, the plaintiffs made general allegations that TVA’s rate change would

ultimately harm them by damaging the environment. For example, The Center for


                                         8
        Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 9 of 16



Biological Diversity alleged that its members “who live in TVA’s service territory

are harmed by TVA’s failure to comply with NEPA in imposing the Anti-Solar

Rate Changes because these changes will both dis-incentivize investments in

rooftop solar systems and reduce the benefits of energy efficiency or other

measures that would reduce electricity generated from TVA’s polluting energy

sources. Those polluting energy sources, in turn, release toxic pollutants and

greenhouse gas emissions that endanger the environment and public health, thus

further harming Center members and their ability to enjoy healthy air and a stable

climate.” (Doc. 1, at 3-4).

      While it is certainly true that the plaintiffs’ claims require speculation, that is

not necessarily fatal at the motion to dismiss stage. In support of its argument that

TVA’s case should be dismissed because the plaintiffs’ allegations are speculative

and conjectural, TVA cites to an opinion from the United States Court of Appeals

for the D.C. Circuit, Florida Audubon Soc’y v. Bentsen, 94 F. 3d 658 (D.C. Cir.

1996)(en banc). Bentsen involved a similar factual scenario in which the Treasury

Department expanded certain tax credits which, the plaintiffs claimed, would

increase the demand for ethanol. According to the Bentsen plaintiffs, the increased

demand for ethanol would incentivize farmers to grow more corn which would

ultimately lead to pollution and the resulting environmental damage caused by the

pollution. Like TVA here, the Treasury Department in Bentsen did not conduct an


                                           9
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 10 of 16



EIS regarding their expansion of the tax credit. The D.C. Circuit held that the

plaintiffs’ lacked standing. In its analysis of the plaintiffs’ claim, the court held

that “[s]uch a protracted chain of causation fails both because of the uncertainty of

several individual links and because of the number of speculative links that must

hold for the chain to connect the challenged acts to the asserted particularized

injury.” Id. at 670.

      However, Bentsen is distinguishable because the court in that case was

reviewing the district court’s decision to grant summary judgment. Thus, the

standard of review was different in Bentsen than it is in the present case. Under the

standard that this Court must follow in ruling on a motion to dismiss, the plaintiffs

have alleged “general allegations [that] embrace those specific facts that are

necessary to support the claim.” Lujan, 504 U.S. at 561. As noted above, the

plaintiffs alleged that their members will ultimately be harmed by environmental

damage because of TVA’s alleged failure to comply with the procedural

requirements of NEPA.       The Eleventh Circuit has held: “When the plaintiff

complains of an injury in fact that is procedural in nature, the plaintiff must

demonstrate that ‘the procedures in question are designed to protect some

threatened concrete interest of his.’ [Lujan v. Defenders of Wildlife, 504 U.S.] at

573 n. 8, 112 S.Ct. at 2143 n. 8. Our view of Lujan is that the question of whether

a plaintiff has a procedural right is inseparable from the requirement of a concrete


                                         10
         Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 11 of 16



injury.” Sierra Club v. Johnson, 436 F. 3d 1269, 1276-77 (11th Cir. 2006). Thus,

the Court finds that the plaintiffs have alleged enough at this stage of the

proceedings to demonstrate an injury in fact.

      Similarly, the Court finds that the plaintiffs have alleged that their

procedural injury and, ultimately, the alleged impending environmental damage are

fairly traceable to TVA’s new rate structure.         Of course, the plaintiffs will

ultimately have to offer evidence to prove each link in their alleged chain of

causation. However, at this early stage, the Court must accept their allegations as

true. In doing so, the Court finds that the complaint alleges sufficient facts that, if

true, would demonstrate the requisite causation.

      Finally, the Court finds that the complaint sufficiently pleads the third prong

necessary for standing, i.e., that the injury can be redressed by a favorable

decision. The Supreme Court put forth the following hypothetical scenario in

Lujan:

      Thus, under our case law, one living adjacent to the site for proposed
      construction of a federally licensed dam has standing to challenge the
      licensing agency's failure to prepare an environmental impact
      statement, even though he cannot establish with any certainty that the
      statement will cause the license to be withheld or altered, and even
      though the dam will not be completed for many years.

Lujan, 504 U.S. at 572 n. 7. This Court finds that the plaintiffs’ claims in the

present case are similar. Accordingly, the plaintiffs have alleged an injury that is



                                          11
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 12 of 16



redressable for purposes of standing in a case involving allegations that a

government entity has failed to comply with applicable environmental laws.

      After reviewing the briefs and hearing the arguments of counsel at a motion

hearing, this Court finds that the plaintiffs’ allegations, if true, would demonstrate

that they have Article III standing. Accordingly, TVA’s motion to dismiss on this

ground is due to be denied.

         b. Prudential Standing

      TVA also argues that, even if the plaintiffs have Article III standing, they

lack prudential standing. The Supreme Court has held:

      Additional prudential limitations on standing may exist even though
      the Article III requirements are met because “the judiciary seeks to
      avoid deciding questions of broad social import where no individual
      rights would be vindicated and to limit access to the federal courts to
      those litigants best suited to assert a particular claim.” Gladstone,
      Realtors v. Village of Bellwood, 441 U.S. 91, 99–100, 99 S.Ct. 1601,
      1607–1608, 60 L.Ed.2d 66 (1979). One of these prudential limits on
      standing is that a litigant must normally assert his own legal interests
      rather than those of third parties. See Singleton v. Wulff, 428 U.S. 106,
      96 S.Ct. 2868, 49 L.Ed.2d 826 (1976); Craig v. Boren, 429 U.S. 190,
      97 S.Ct. 451, 50 L.Ed.2d 397 (1976).

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 804, 105 S. Ct. 2965, 2970, 86 L.

Ed. 2d 628 (1985). Additionally, the Eleventh Circuit has held:

      “An association has standing to bring suit on behalf of its members
      when its members would otherwise have standing to sue in their own
      right, the interests at stake are germane to the organization's purpose,
      and neither the claim asserted nor the relief requested requires the
      participation of individual members in the lawsuit.” Friends of the
      Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181,
                                         12
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 13 of 16



      120 S.Ct. 693, 145 L.Ed.2d 610 (2000); [Sierra Club v. ]Tenn. Valley
      Auth., 430 F.3d [1337,] 1344[ (11th Cir. 2005)]. So long as one party
      has standing, other parties may remain in the suit without a standing
      injury. Clinton v. City of New York, 524 U.S. 417, 434–36, 118 S.Ct.
      2091, 141 L.Ed.2d 393 (1998).

Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1170 (11th Cir. 2006).

      TVA argues that the plaintiffs have asserted generalized grievances about

pollution and air quality that would be better addressed by other branches of

government. First, the Court notes that nearly all environmental injuries affect a

large number of people. However, the plaintiffs in this case have stated that they

have numerous members who live within TVA’s service area that will be harmed

by TVA’s alleged failure to comply with NEPA. Like the allegations regarding

Article III standing, the Court must, at this stage of the litigation, “‘presum[e] that

general allegations embrace those specific facts that are necessary to support the

claim.’” Lujan, 504 U.S. at 561, quoting Lujan v. National Wildlife Federation,

497 U.S. 871, 889 (1990). Thus, the plaintiffs’ complaint sufficiently alleges that

their individual members, though not specifically named, will be harmed by TVA’s

alleged failure to comply with NEPA.

      Second, the Court finds that the plaintiffs chosen method of seeking a

remedy, i.e., a federal lawsuit in lieu of seeking redress from Congress or the

Executive Branch, is valid. As noted in TVA’s motion to dismiss, the APA

“provides for judicial review of federal agency actions and allows federal courts to


                                          13
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 14 of 16



enjoin authorities of the United States government.” (Doc. 15, at 2 n. 1)(citing

Citizens for Smart Growth v. Sec'y of Dep't of Transp., 669 F.3d 1203, 1210 (11th

Cir. 2012). Further, the Court notes that in discussing a case involving NEPA, the

Supreme Court held that it is the role of the courts to “ensure that the agency has

adequately considered and disclosed the environmental impact of its actions and

that its decision is not arbitrary or capricious.” Baltimore Gas & Elec. Co. v. Nat.

Res. Def. Council, Inc., 462 U.S. 87, 97–98 (1983), citing Citizens to Preserve

Overton Park v. Volpe, 401 U.S. 402, 415–417 (1971). Thus, it is not improper for

the judiciary to resolve such claims.

      TVA’s argument is premised on its assertion that, at its core, the plaintiffs’

lawsuit is an attempt to force TVA to take certain actions such as increase its

reliance on solar energy, incentivize DER, and decrease its fossil fuel use. The

Court recognizes that this is the plaintiffs’ ultimate goal and that the plaintiffs

could certainly pursue their goal through other branches of government. However,

the plaintiffs have chosen to vindicate a procedural injury in this case, and the

proper method for that vindication is the APA and NEPA. Accordingly, the Court

does not find TVA’s argument regarding prudential standing to be persuasive.

         c. NEPA’s “Zone of Interests”

      Finally, TVA argues that the plaintiffs’ claims falls outside of NEPA’s

“zone of interests” and are therefore due to be dismissed pursuant to Rule 12(b)(6),


                                        14
         Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 15 of 16



Fed. R. Civ. P. (Doc. 15, at 23 n. 18). Under the APA, a NEPA plaintiff must

show that “there has been a final agency action adversely affecting [them],” and

that, as a result, their “injury falls within the ‘zone of interests’ of the statutory

provision that the plaintiffs] claim[] was violated.” Ouachita Watch League v.

Jacobs, 463 F.3d 1163, 1173 (11th Cir. 2006). According to TVA, the plaintiffs’

environmental claims are premised on conjecture and extrapolation from the

plaintiffs’ alleged economic injury.         Therefore, TVA says, the plaintiffs’

allegations fall outside of NEPA’s scope.

         In their response to TVA’s motion to dismiss, the plaintiffs concede that

resolving their claims will involve economic issues because the agency action at

the heart of their grievance is an economic one, i.e. a change in TVA’s rate

structure. However, the plaintiffs state that they “are challenging whether, in

imposing [the 2018] rate changes on its customers, TVA has complied with NEPA

and the APA.” (Doc. 19, at 29).

         The Eleventh Circuit has held that “[t]he zone-of-interests test ‘is not meant

to be especially demanding.’” Black Warrior Riverkeeper, Inc. v. U.S. Army Corps

of Engineers, 781 F.3d 1271, 1282 (11th Cir. 2015), quoting Clarke v. Sec. Indus.

Ass'n, 479 U.S. 388, 399 (1987). The plaintiffs have alleged injuries that are

ultimately environmental in nature. In describing NEPA, the Supreme Court has

noted:


                                           15
       Case 3:18-cv-01446-LCB Document 27 Filed 08/26/19 Page 16 of 16



      NEPA has twin aims. First, it “places upon an agency the obligation to
      consider every significant aspect of the environmental impact of a
      proposed action.” Vermont Yankee[ v. Natural Resources Defense
      Council, Inc., 435 U.S.] 553 [(1976)]. Second, it ensures that the
      agency will inform the public that it has indeed considered
      environmental concerns in its decisionmaking process. Weinberger v.
      Catholic Action of Hawaii, 454 U.S. 139, 143, 102 S.Ct. 197, 201, 70
      L.Ed.2d 298 (1981). Congress in enacting NEPA, however, did not
      require agencies to elevate environmental concerns over other
      appropriate considerations. See Stryckers' Bay Neighborhood Council
      v. Karlen, 444 U.S. 223, 227, 100 S.Ct. 497, 499, 62 L.Ed.2d 433
      (1980) (per curiam). Rather, it required only that the agency take a
      “hard look” at the environmental consequences before taking a major
      action. See Kleppe v. Sierra Club, 427 U.S. 390, 410, n. 21, 96 S.Ct.
      2718, 2730, n. 21, 49 L.Ed.2d 576 (1976).

Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97 (1983).

Thus, plaintiffs’ environmental claims bring their case within NEPA’s zone of

interests, and TVA’s motion to dismiss on this basis is due to be denied.

   V. Conclusion

      For the foregoing reasons, TVA’s motion to dismiss (doc. 14) is DENIED.

      DONE and ORDERED August 26, 2019.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         16
